Citation Nr: 1018463	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  02-08 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for claimed diabetes 
mellitus, to include as secondary to renal glycosuria.

2.  Entitlement to service connection for arteriosclerotic 
cardiovascular disease, to include as secondary to claimed 
diabetes mellitus.

3.  Entitlement to service connection for 
hypercholesterolemia and hypertriglycerides, to include as 
secondary to claimed diabetes mellitus.

4.  Entitlement to service connection for enlarged fatty 
liver, to include as secondary to claimed diabetes mellitus.

5.  Entitlement to an initial evaluation in excess of 20 
percent for the renal glycosuria.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 
1965 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from March 1999 and May 2006 rating 
decisions issued by the RO.  The Veteran testified before the 
undersigned Veterans Law Judge (VLJ) in a hearing at the 
Board in Washington, D.C. in January 2008.  A transcript of 
the hearing is of record.  The Board remanded the issues back 
to the RO in February 2008 for further development of the 
record.

The issues of entitlement to service connection for diabetes 
mellitus, to include as secondary to the renal glycosuria; 
entitlement to service connection for arteriosclerotic 
cardiovascular disease, to include as secondary to claimed 
diabetes mellitus; and entitlement to an evaluation in excess 
of 20 percent for the renal glycosuria are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  Elevated cholesterol and triglyceride levels alone do not 
constitute a disability for which VA compensation benefits 
may be awarded.  

3. Enlarged fatty liver is not a disorder within in the 
meaning of applicable legislation for disability compensation 
purposes. 


CONCLUSIONS OF LAW

1.  A disability manifested by elevated cholesterol and 
triglyceride levels is not shown to be due to disease or 
injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).

2.  A disability manifested by enlarged fatty liver, as a 
separate disability in and of itself, is not shown to be due 
to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in August 2003, May 2008 and July 2008.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006 as well as in the 
May and July 2008 letters.  The notice requirements pertinent 
to the issue addressed in this decision have been met and all 
identified and authorized records relevant to the matter have 
been requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not 
cause any prejudice to the appellant.

Laws and Regulations

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).    

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

Laboratory test results are not in and of themselves 
disabilities.  See 61 Fed. Reg. 20440, 20,445 (May 7, 1996) 
(supplementary information preceding Final Rule amending the 
criteria for evaluating endocrine system disabilities 
indicates that diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory test results, and are not, in and of themselves, 
disabilities).


It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

The Veteran asserts that he has current disability manifested 
by elevated cholesterol and triglyceride levels and enlarged 
fatty liver which onset during his period of service.  
However, his service treatment records contain no complaints 
of, treatment for or findings referable to elevated 
cholesterol and triglyceride levels or enlarged fatty liver.  
At the time of his May 1965 separation physical examination, 
laboratory findings were unremarkable.  

Subsequent to service, VA and private facility records are 
replete with reference to treatment for and findings 
referable to elevated cholesterol and triglyceride levels and 
fatty liver.  However, there is no medical evidence of record 
that the Veteran's elevated cholesterol and triglyceride 
levels and fatty liver are actual disabilities of their own.  
In this regard, the elevated cholesterol and triglyceride 
levels and fatty liver are symptoms of other disabilities and 
not independent disabilities for VA purposes.  See 61 Fed. 
Reg. 20440, 20,445 (May 7, 1996); Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that a 
symptom without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Despite the noted findings of the 
elevated cholesterol and triglyceride levels and fatty liver 
symptoms, there is no evidence of a current disability for VA 
purposes related thereto causally related to his period of 
service.  See Sanchez-Benitez supra.  

For these reasons, the Board finds that service connection 
for hypercholesterolemia and hypertriglycerides and enlarged 
fatty liver is not warranted in this case.


ORDER

Entitlement to service connection for hypercholesterolemia 
and hypertriglycerides is denied.

Entitlement to service connection for enlarged fatty liver is 
denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to 
this appeal.  

The Veteran contends that the renal glycosuria is productive 
of a level of disablement greater than the currently assigned 
20 percent rating.  To that end, the Board is aware that the 
minimum rating for renal glycosuria is 20 percent.  Higher 
evaluations can be awarded based on renal dysfunction.  The 
Board is aware that VA examination reports in 2006 and 2007 
showed no evidence of hyaline casts or granular casts and the 
recorded blood pressure was 110/65.  However, there was no 
discussion on whether transient or slight edema was present; 
or whether his hypertension was controlled by continuous 
medication (such findings would support the assignment of an 
increased rating).  The Board observes there is evidence of 
record that the Veteran has previously been prescribed 
medication for his hypertension, and that he has been 
prescribed compression stockings for edema of the lower 
extremities (April 2007) and had a VA vascular consult in May 
2007.  

VA regulations provide that where "the [examination] report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. §§ 4.2, 19.9 (2009).  Where 
the Board makes a decision based on an examination report 
that does not contain sufficient detail, remand is required 
by the courts "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination." Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Given the 
last VA examination evaluating the renal glycosuria was in 
2007, the Board finds that a more contemporaneous VA 
examination is necessary.  

With regard to the Veteran's claim for service connection for 
diabetes mellitus, to include as secondary to the renal 
glycosuria, the Board finds the evidence confusing and 
convoluted.  In service, an April 1963 lab record indicates 
rule out diabetes.  In a May 1963 service record, the 
provisional diagnosis was "diabetes - renal glycosuria."  
In the June 1963 follow-up, the impression was low renal 
threshold for glucose.  The examiner explained glucose 
tolerance test may vary; however, presently the diagnosis was 
not consistent with diabetes.  It was consistent with 
persistent glycosuria.  The Veteran was advised to repeat a 
glucose tolerance test in one year.  The May 1965 Separation 
examination noted "sugar in urine 1963, diets recommended, 
no recurrence."

Subsequent to service, the record is replete with reference 
to treatment for and diagnosis of diabetes mellitus.  In 
August 1999 and March 2002 private treatment records, the 
physician reported the Veteran had been his patient from 1994 
to September 1998.  The physician reported that the Veteran 
was clearly shown to be diabetic in June 1994.  The Veteran's 
history of renal glucosuria was noted.  It was reported that 
there was a known relationship between glucosuria and the 
presence of diabetes.  In this regard, the physician further 
opined that it was likely there was a relationship between 
the Veteran's renal glucosuria and his diabetes.

In a July 2003 VA examination report, the diagnosis, in 
pertinent part, was diabetes mellitus type 2, uncontrolled 
secondary to noncompliance of medications.  The examiner 
noted that the Veteran had been diagnosed with renal 
glycosuria during his period of service; however, the glucose 
tolerance test at that time was normal.  The physician 
explained that renal glycosuria without positive "GGT" 
(which he had in service) was not an indication of diabetes.

In a February 2004 VA examination report, the examiner 
explained that a normal 2-hour post-prandial or post-glucose 
tolerance plasma glucose level was less than 140 mg/dl.  The 
Veteran's post-glucose level was clearly normal in service, 
indicating that he had neither diabetes mellitus or impaired 
glucose tolerance.  Since there was no evidence that renal 
glycosuria with normal glucose tolerance was a precursor or 
indicator of diabetes, the examiner concluded that there was 
no reason to believe that his current condition could be 
related to the benign condition, renal glycosuria, diagnosed 
during his period of service.

In an October 2004 private treatment record, the physician 
noted that the Veteran had document glucosuria during his 
period of military service.  The physician explained that the 
Veteran underwent a 3 hour glucose tolerance test during 
service (May 1963) that by current criteria demonstrated 
elevated fasting blood glucose of 108 mg/dl.  At that time 
the findings were considered normal; however, currently 
findings over 100 mg/dl at a fasting time is considered 
abnormal and would be labeled impaired fasting glucose.  The 
Veteran subsequently developed diabetes and other related 
complications.  The physician reported that it was medically 
known that people with low renal threshold for glucose might 
have glucosuria in the absence of demonstrable diabetes at 
the time of testing but the greatest majority of these people 
eventually developed diabetes.  The physician explained that 
in the Veteran's case although the criteria were not met for 
diabetes at that time on the basis of his original glucose 
tolerance test, those same figures using current criteria 
would indicate an abnormality.

In an April 2006 VA examination report, the examiner 
explained that renal glycosuria and normal glucose tolerance 
testing was not an indicator of diabetes mellitus or a 
precursor or diabetes mellitus.  Thus, the examiner opined 
that the currently diagnosed diabetes was not related to the 
benign glycosuria diagnosed during his period of service.  In 
a November 2006 VA examination report, the examiner opined 
that the relationship between renal glycosuria and diabetes 
was questionable.  In a March 2007 VA addendum opinion, the 
examiner explained that a determination of a relationship 
between diabetes and renal glycosuria could not be resolved 
without resort to mere speculation.

Given this confusing and contradictory evidence of record, 
the Board finds that a more contemporaneous VA examination is 
necessary to determine the etiology of the currently 
diagnosed diabetes.

Irrespective of this evidence, the Board notes that a 
disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Specifically, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the Veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
38 C.F.R. § 3.310(b). 

The Veteran contends that his currently diagnosed diabetes 
mellitus is secondary to his renal glycosuria.  Despite this 
contention, none of the evidence of record addresses whether 
the Veteran's diabetes mellitus was aggravated by his renal 
glycosuria.  See Goss supra.

Given the action requested herein, the Board finds that the 
Veteran's claim for service connection for arteriosclerotic 
cardiovascular disease as secondary to diabetes mellitus 
should be held in abeyance, pending additional development 
and readjudication of his claim for service connection for 
diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2009), the need for additional 
evidence regarding his claims for an 
increased rating for his renal glycosuria 
and for entitlement to service connection 
for diabetes mellitus, to include as 
secondary to the renal glycosuria.  This 
letter should reflect all appropriate 
regulatory and legal guidance.  See 38 
C.F.R. § 3.310(a),(b) (2009); see also 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2. The RO should contact the Veteran and 
obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated him for renal glycosuria and 
diabetes mellitus.  After the Veteran has 
signed the appropriate releases, those 
records not already on file, should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.  

3.  The Veteran should be afforded a VA 
genitourinary examination to evaluate the 
current severity of his renal glycosuria.  
The entire claims folder must be made 
available to the examiner for review in 
conjunction with the examination and 
should be so documented in the 
examination report.  All tests and 
studies that the examiner deems necessary 
should be performed.  The examination 
must be conducted following the protocol 
in VA's Disability Examination Worksheet 
for VA Genitourinary Conditions 
Examinations.  The examiner should 
provide an accurate and fully descriptive 
assessment of the Veteran's renal 
glycosuria.  The examiner should include 
a complete rationale for the findings and 
opinions expressed.

4.  The Veteran should also be afforded a 
VA examination by an endocrinologist to 
determine, if possible, the etiology of 
his diabetes mellitus.  The Veteran's 
claims folder must be made available for 
the physician's review prior to the entry 
of any opinion.  A notation to the effect 
that this record review took place should 
be included in the examiner's report.  
All indicated tests and studies are to be 
performed.  Following the examination, 
the examiner is requested to provide an 
opinion as the following questions:

a)  Is it at least as likely as not 
(50 percent probability or greater) 
that the claimed diabetes mellitus is 
related to the renal glycosuria?

b)  If not related, then is the 
claimed diabetes mellitus aggravated 
(i.e., worsened beyond its natural 
progression) by the Veteran's renal 
glycosuria?  If so, the examiner 
should attempt to objectively quantify 
the degree of aggravation above and 
beyond the level of impairment had no 
aggravation occurred.

A complete rationale should be given for 
all opinions and conclusions expressed.

5.  The Veteran must be given adequate 
notice of the date and place of the 
requested examinations.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for scheduled VA examinations 
without good cause shown may have adverse 
effects on his claims.

6.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If the determinations 
remain adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


